872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles A. COSBY, Jr., Plaintiff-Appellant,v.Gregory BEAKER, Law Librarian, Brian Burk, Sergeant, WilliamThomas, Assistant Warden, Grover N. Sensabaugh, Sheriff,John W. Stoltz, Warden, John Armcost, Commissioner, JohnLilly, Deputy Sheriff, Debbie Sherfy, Deputy Sheriff, M.Cook, Deputy Sheriff, S. Turvin, Deputy Sheriff, V. Rielly,Deputy Sheriff, PFC Roop, Deputy Sheriff, Alva Baker, AlvinBailey, Deputy, Deputy Martin, George Rupp, Deputy,Individually and in their official capacity, Defendants-Appellees.
No. 88-7619.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1989.Decided March 22, 1989.

Charles A. Cosby, Jr., appellant pro se.
Paul T. Cuzmanes, Wilson, Elser, Moskowitz, Edelman & Dicker, for appellees.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles A. Cosby, Jr., appeals the magistrate's recommendation that his four 42 U.S.C. Sec. 1983 actions be dismissed pursuant to Fed.R.Civ.P. 41.  Because Cosby failed to file a notice of appeal after entry of the district court's final order adopting the magistrate's recommendation and dismissing Cosby's action without prejudice, we dismiss for lack of jurisdiction.


2
This Court has jurisdiction over final decisions.  28 U.S.C. Sec. 1291.  Cosby's appeal from the magistrate's decision is interlocutory.  Although alerted by the district court that he needed to file an appeal after entry of final judgment, Cosby failed to note an appeal within the time allotted by Fed.R.App.P. 4.


3
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960).  Cosby's failure to note a timely appeal deprives this Court of jurisdiction to consider the case.


4
We dispense with oral argument because the dispositive issues have been authoritatively decided.


5
DISMISSED.